PER CURIAM.
It appears affirmatively in the record that the defendant Neulander is a resident of the county of Kings, while the residence of the defendant Roth is not disclosed. Under our recent decisions (Tyroler v. Gummersbach, 28 Misc. Rep. 151, 59 N. Y. Supp. 266, 319; Philip Semmer Glass Co. v. Nassau. Show-Case Co., 28 Misc. Rep. 577, 59 N. Y. Supp. 530), the court had no jurisdiction over the defendant Neulander, and could not render judgment against the defendant Roth without proof of his residence in the county of New York. The judgment must be reversed. Judgment reversed absolutely as to the defendant Neulander, with costs to him, and reversed, and a new trial ordered, as to the defendant Roth, with costs to him to abide the event.